FILED
                             NOT FOR PUBLICATION                            MAR 09 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 LEWIS A. HENDERSON,                             No. 08-17514

               Plaintiff - Appellant,            D.C. No. 4:06-cv-00323-FRZ-
                                                 BPV
   v.

 UNITED STATES AIR FORCE, Davis-                 MEMORANDUM *
 Monthan Air Force Base,

               Defendant - Appellee.



                     Appeal from the United States District Court
                              for the District of Arizona
                      Frank R. Zapata, District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Lewis A. Henderson appeals pro se from the district court’s judgment

dismissing his action alleging that defendant violated the Privacy Act. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LSS/Research
jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for lack

of subject matter jurisdiction. Orsay v. U.S. Dep’t of Justice, 289 F.3d 1125, 1128

(9th Cir. 2002). We affirm.

       The district court properly dismissed Henderson’s Privacy Act claims

because they are precluded by the Civil Service Reform Act (“CSRA”). See id. at

1128–30 (affirming dismissal of Privacy Act claim for lack of subject matter

jurisdiction where the alleged conduct constitutes a “prohibited personnel practice”

under the CSRA).

       Henderson’s remaining contentions are unpersuasive.

       AFFIRMED.




LSS/Research                              2                                    08-17514